 4:18-cr-03127-RGK-CRZ Doc # 159 Filed: 09/13/21 Page 1 of 2 - Page ID # 483




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                            4:18CR3127

     vs.
                                                          ORDER
LAMARKIUS KENTRELL BRUNT,

                 Defendants.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 158), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing, and the following additional conditions:

     a)    Participate in a location monitoring program and abide by all
           requirements of the program, which will include electronic
           monitoring or other location verification system. Installation of
           monitoring equipment shall be at the defendant’s expense,
           payable in advance of the installation; monitoring fees shall be
           paid by defendant monthly.

     b)    The defendant shall be released to reside at The Welcome
           House, in Lincoln, Nebraska and will participate in intensive
           outpatient treatment. The defendant shall fully comply with the
           requirements of defendant’s treatment plan and all rules of the
           Welcome House facility. If the defendant is discharged from
           the facility for any reason whatsoever, or leaves the premises
           of the facility without authorization, Defendant shall promptly
           report to the supervising officer or to any law enforcement
           officer. In addition, irrespective of whether Defendant self-
           reports upon discharge or leaving the facility, the United
           States Marshal, and/or any law enforcement officer is hereby
           authorized and ordered to take the defendant into custody and
           detain the defendant pending a prompt hearing before the
           court.
 4:18-cr-03127-RGK-CRZ Doc # 159 Filed: 09/13/21 Page 2 of 2 - Page ID # 484




3)   The defendant shall arrive at The Welcome House by 1:00 p.m. on
     September 15, 2021. Defense counsel shall communicate with the
     Marshal to arrange for Defendant’s release for transport and timely arrival

     September 13, 2021.                  BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
